          Case 2:17-cv-01247-JAM-KJN Document 85 Filed 12/28/20 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA


EDWARD GOMEZ,                                    No. 2:17-cv-1247 JAM KJN P

                  Plaintiff,

          v.

CDCR, et al.,
                                                 ORDER & WRIT OF HABEAS CORPUS
                  Defendants.                    AD TESTIFICANDUM
                                         /

Edward Gomez, CDCR # AL-4706, a necessary and material witness in a settlement conference
in this case on February 3, 2021, is confined in the California Health Care Facility (CHCF), in
the custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Kendall J. Newman, by telephonic-conferencing from his place of
confinement, on Wednesday, February 3, 2021, at 1:30 p.m.

                                 ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
          commanding the Warden to produce the inmate named above, by telephonic-
          conferencing, to participate in a settlement conference at the time and place above, until
          completion of the settlement conference or as ordered by the court. Telephonic-
          conferencing connection information will be supplied via separate email.

       2. The custodian is ordered to notify the court of any change in custody of this inmate and is
          ordered to provide the new custodian with a copy of this writ.

       3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
          Office at the California Health Care Facility at (209) 467-2676 or via email.

       4. If prison officials have any questions concerning the telephonic connection or difficulty
          connecting, they shall contact Alexandra Waldrop, Courtroom Deputy, at
          awaldrop@caed.uscourts.gov.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CHCF, 7707 Austin Rd., Stockton, California 95213:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, by telephonic-conferencing, until completion of the settlement
conference or as ordered by the court.


////
////
      Case 2:17-cv-01247-JAM-KJN Document 85 Filed 12/28/20 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


Dated: December 28, 2020




Gome1247.841T
